Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Status of Claims 
	Claims 1-6 and 9-21 are pending.  Claims 7 and 8 are canceled.  Claims 1-6 and 9-21 are amended.  Claims 1-6 and 9-21 are examined on their merits in light of the species of methylcellulose and carboxymethylcellulose and its salts and derivatives.    

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.  
Claims 1-6 and 9-21 are granted a priority date of November 6, 2012, the date the ‘870 Application was filed.  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Objections/Rejections Withdrawn

Claim Objections
In light of the amendments to the claim the objection to claim 1 is withdrawn. 


Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 1-6 and 9-21 which depend therefrom under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn. 


Claim Rejections - 35 USC § 102
In light of the amendments to the claims the rejection of claims 1-6 and 9-21  under 35 U.S.C. 102(a)(1) as being unpatentable over Cohen (US 2015/0231046 A1 (hereinafter Cohen ‘046)) or Cohen (US 2014/0127275 A1 (hereinafter Cohen ‘275)) is withdrawn.

New Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 and 9-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Traynor et al. (US 2008/0317795 A1, of record) in view of Karr et al. (Journal of Controlled Release, 160.3 (28 June 2012): 502-508, of record) as evidenced by Speaker et al. (US 5,132,117 A).
Traynor et al. (Traynor) teaches sol-gel microcapsules that comprise carboxymethylcellulose and other cellulose derivatives, such as those that contain quaternary ammonium groups in addition to cellulose to form a polymer (para [0156], [0175], [0292]). The microcapsules may have a mean diameter/size of between 1 nm and 1 µm or plus or minus 10% of 500 nm (para [0270], [0235]).  Such sizes can be obtained by selective precipitation or by using filters or sieves (para [0235]).  Between 1 nm and 1 micrometer overlaps with the about 200 nm to about 750 nm called for in instant claim 1.  A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.    
Traynor further teaches that the microcapsules may be used to encapsulate sunscreen agents as well as non-sunscreen additives such as film formers as well as emollients such as silicones, mineral oils and fatty acids. (See [0077-0079], [0116], [0137], [0170], [0175]).  Additives may also be non-encapsulated or a combination of encapsulated and non-encapsulated. (See [0116]).  
Traynor teaches Avobenzone as called for in claim 3 and teaches a dibenzoylmethane as called for in claim 2. (See [0066]).  Avobenzone is a UVA absorbing sunscreen active and can be present in an amount of 3% or less. (See [0062]).  This overlaps with the 3% or less UVA sunscreen called for in claim 1.  Traynor teaches that a UVB absorbing sunscreen active can be present in an amount of 8% or less. (See [0062]). This overlaps with the 15% or less UVB sunscreen called for in claim 1.  Traynor also teaches octyl salicylate as called for in claim 5 which is a salicylate as called for in claim 4. (See [0066]).  Traynor teaches that the microcapsule can also contain a polyamide as called for in claim 6. (See [0059]).  A UVA and UVB absorbing sunscreen can be present in an amount of 15% or less. (See [0062]).  This overlaps with the 25% or less called for in claim 19.
Traynor specifically teaches that these active/additives may be individually encapsulated or non-encapsulated and in any combination (para [0114] and [0116]-[0118]).  Traynor teaches a second capsule may contain a second component in the sunscreen as called for in claim 9. (See [0074]).  The second component may be present in an amount of about 0.1 to 7.5% which overlaps with the 0.01 to 7% called for in claims 9 and 10.  Silicone oil can be another component in the capsules as called for in claim 10. (See [0233]).  An additional capsule with silicone oil may be present in an amount of 0.1 to 7.5% and can contain silicone oil as called for in claim 11. (See [0074-0075], [0233]).
Traynor also teaches encapsulated actives, such as skin protecting agents, such as sunscreen to a body wash (see entire document, especially para [0110], [0252]).  The skin protecting agent may be a moisturizer. (See [0009]).  Emollients may also be added as well as thickening agents as called for in instant claims 15 and 17. (See [0131], [0134] and [0178]).  The emollient can be present in an amount of from 0.1 to 7% which overlaps with the 0.25% to about 10% called for in claim 15. (See [0075]).  Additional ingredients include film formers as called for in instant claim 12. (See [0007], [0056]).  A non-polar wax may be present as called for in claim 18.  (See [0233]).  
Traynor teaches that multiple additives and actives may be included in the composition including fragrance, soothing agents, such as aloe vera as well as film formers, such as dimethicone, emollient esters and lanolin derivatives. (See claims 13, 38, para [0008], [0015]-[0016], [0077], [0092], [0164]).  The sunscreen includes various surfactants, such as an anionic sulfate surfactant, a zwitterionic surfactant, such as cocamidopropyl betaine as well as cationic polyquaternium polymers, such as polyquaternium-4 as called for in claim 14. (para [0186], [0204], [0249], claim 36).  Polyquaterniums are called for in instant claim 13.  Polyquaterniums can be present in an amount of from 0.01 to 1 wt% which overlaps with the about 1% to about 6% called for in claim 12.  (See [0075]). 
Traynor et al. makes clear that the personal product can take many forms, including a solid bar soap, a gel, a liquid, or a cream.  A liquid is called for in claim 20 and a cream is called for in claim 21.(See [0042]).  
	Traynor does not teach that the cellulose microcapsule shell wall is flexible.  This deficiency is made up for with the teachings of Karr et al.
Karr et al. teach the formation of microcapsules for encapsulating DEET (N,N-diethyl-3-methylbenzamide), by reacting the lewis acid sodium carboxymethylcellulose with the lewis base benzalkonium chloride to provide a water insoluble highly amphiphilic salt which forms the wall of the microcapsule (entire document, especially abstract, pg 503, col 1, para 4-5).  Such shell wall consisting of a benzalkonium carboxymethyl cellulose salt reads directly upon the claimed salt of carboxymethyl cellulose and a derivative of carboxymethyl cellulose, which are both claimed compounds which may make up the shell wall.  A salt of carboxymethylcellulose is called for in instant claim 1.  Microcapsules formed from lewis acids and bases, such as those used in Karr et al. result in a flexible microcapsule when hydrated, as evidenced by Speaker et al. (Speaker et al.- col 2, ln 31 to col 3, ln 67, col 5, ln 5-7).  A flexible shell wall is called for in instant claim 1.  
Karr et al. teaches that encapsulating DEET in this way is beneficial because it prevents, to a large extent, the quick absorption of DEET into skin, which is linked to reduction of effectiveness of the insect repellent (abstract, pg 506, col 2, para 1 to pg 507, col 2, para 1). Karr et al. further disclose that the composition also contains a polymer (Table 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to use the microcapsule shell wall of Karr et al. in the microcapsules of Traynor in order to prevent the quick absorption of the avobenzone and octyl salicylate sunscreens into the skin thereby preventing the reduction of effectiveness of these sunscreens as taught in Karr et al.  Additionally, it would have been obvious to one of ordinary skill in the art to provide film formers, emollients, polyquaterniums, antioxidants and thickeners both encapsulated and non-encapsulated so there is an immediate effect of these compounds as well as an extended effect to these compounds as well. 
Regarding claims 9-11, the addition of a second capsule containing silicone oil, or a third capsule containing silicone oil, it would have been prima obvious to one of ordinary skill in the art to combine emollients that are known to have an emollient and moisturizing effect on skin into a third mixture composition that has these same moisturizing properties.  In re Kerkhoven¸ 626 F.2d 846 (CCPA 1980).  Finally, as Traynor specifically teaches that the actives may be encapsulated individually or non-encapsulated or encapsulated in combination, each of these scenarios would have been obvious.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.


Response to Arguments
Applicants’ arguments of May 31, 2022 have been fully considered are found to be mostly persuasive.  
Applicants note the amendments to claim 1 can be found in priority document 61/722,870 at paragraphs [012] and [065] and in the claims as originally filed.
Applicants assert that since claim 1 has been amended with support for the amendments as noted, the claimed subject matter is adequately supported and enabled and requests that Claim 1 be granted a priority date of November 6, 2012, the date the ‘870 Application was filed.  The Examiner agrees that the amended claims are adequately supported by the ‘870 priority application and acknowledges that claim 1 is entitled to the November 6, 2012 priority date in the action above. 
Applicants note the deletion of the subject matter alleged by the Office to represent newly added subject matter and requests withdrawal of the new matter rejection.  The new matter 35 U.S.C. 112 first paragraph rejection is withdrawn above.   
Applicant traverses the 103 rejections of record by asserting that claim 1 has a priority date of November 6, 2012, the date the ‘870 Application was filed.  Cohen is not valid prior art on the grounds that the applications share the same earliest priority date and request withdrawal of the obviousness rejection for this reason.  In light of the amendments to the claims, the obviousness rejections over Cohen is withdrawn above.  



Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619